McFarland, J.
This is an appeal by plaintiff from an order denying him a new trial. He had also taken an appeal from the judgment, and on that appeal the judgment was by this court affirmed. (90 Cal. 157.) There had also been an earlier judgment in the trial court in favor of plaintiff; and on appeal by defendant from that judgment, and from an order denying a new trial, it was reversed and a new trial ordered. (Barnhart V. Fulkerth, 73 Cal. 526.) Upon those two appeals the main questions in the case were decided against the contention of plaintiff. In the last appeal from the judgment, it was definitely determined as the law of the case that the findings supported the judgment. The only questions arising upon this present appeal from the order denying a new trial appertain to the sufficiency of the evidence to justify the findings and rulings of the court as to the admissibility of evidence. The evidence as to the main issues of fact is voluminous and somewhat conflicting, and it would be a useless labor to review it here in detail. It is sufficient to say that .there is no reason for disturbing the findings of fact made by the trial court, upon the ground that they are not warranted by the evidence.
There are only two alleged errors on rulings upon the admission of evidence which are relied upon, one relating to the testimony of Howel, and the other to the testimony of Barnhart.
The action was to recover certain wheat in a warehouse claimed by plaintiff, but attached and sold by defendant Fulkerth, sheriff, as the property of one Davis, upon a writ issued in a certain action brought by Mathews and wife against said Davis. Davis owed the plaintiff, Barnhart, two thousand, five hundred dollars, and had pledged the wheat to the latter to secure that sum of money; and when the sheriff attached the wheat, he tendered the plaintiff the amount of his debt and lien. The witness Howel was the attorney of the Mathewses, and was also acting as the agent for the sheriff; and immediately before the attachment was levied, he visited *499the plaintiff, Barnhart, and asked him about the ownership of the wheat. Barnhart told him that the wheat belonged to Davis, and that he (Barnhart) had a lien on it for two thousand five hundred dollars and interest. Afterwards it was claimed by Barnhart that the wheat, at the time of the attachment, really belonged to one Vancel, who lived in an Eastern state, and to whom Davis had deeded a life interest in the land upon which the wheat had been raised. Defendants contended, among other things, that under these circumstances, wherever the .strict legal title to the wheat may have been, Barnhart was estopped from denying that it belonged to Davis.
Now, the questions asked Howel to which appellant objected were these: “Upon what did you base your action in instructing the sheriff to levy?” and “Did you rely solely and entirely upon the declarations of Barn-hart, and the belief that that declaration was true from Barnhart’s own declaration?” The objection was, that the questions were “ irrelevant, incompetent, and immaterial ”; and we think that it was properly overruled. One of the necessary elements of estoppel is, that the party setting it up must have been actually induced to do a certain act by the conduct or directions of the party sought to be estopped; and under our system, where all persons (practically) may testify, a witness may be examined as to the intent with which he did a certain act, where that intent is a material thing in the action. Even in a criminal case a defendant may testify as to the intent with 'which he entered a building or killed a human being, although, of course, a jury is not bound to believe the witness, either in a criminal or a civil action. But such testimony is competent and relevant, and is not immaterial.
The other rulings excepted to relate to certain questions asked by respondents in cross-examination of the plaintiff. Plaintiff, having testified that he had received other security (land) for the money owing by Davis, was asked if such additional security was not “in value twice or three times as much as the money that you loaned. *500him,” and the only objection was that it was “ immaterial.” We think the question was at least material; and moreover, as the answer was negative, it could have done no harm. There were three other questions asked plaintiff which were objected to upon the sole ground that they were “not in cross-examination.” We are disposed to think that the court was right in holding that they were legitimate cross-examination of the plaintiff; but as the answers were all negative, or that the witness had “ no recollection” of the matter asked about, the appellant could not have been prejudiced by the questions, par-. ticularly as the case was tried by the judge without a jury.
These views make it unnecessary to determine respondents’ motion to dismiss the appeal.
The order denying a new trial is affirmed.
Shaepstein, J., and Gaeoutte, J., concurred.
Hearing in Bank denied.